     Case 2:19-cv-02629-KJM-DB Document 16 Filed 03/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRANDON A. EARLE,                                 No. 2:19-cv-02629 KJM DB P
12                       Petitioner,
13           v.                                         ORDER
14    STU SHERMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 15, 2021, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed January 15, 2021 are adopted;

28          2. Respondent’s motion to dismiss the petition (ECF No. 11) is granted;
                                                       1
     Case 2:19-cv-02629-KJM-DB Document 16 Filed 03/31/21 Page 2 of 2


 1          3. This action is dismissed as untimely; and
 2          4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 3   § 2253 for the reasons set forth in the findings and recommendations.
 4   DATED: March 31, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
